           Case 1:19-cv-06383-PGG Document 20 Filed 11/05/19 Page 1 of 2

                                                                                    Andrew R. Spector, Partner
                                                                        Admitted in Florida, New York and Texas

                                                                                    Direct phone: 305.537.2002
                                                                                       Direct fax: 305.537.2001
                                                                              andrew.spector@spectorrubin.com



                                            November 5, 2019

VIA ECF:
Honorable Paul G. Gardephe
United States District Court
40 Foley Square, Courtroom 705
New York, New York 10007

       Re:      Flexport, Inc. v. Western Global Airlines, LLC
                U.S. District Court Southern District of New York
                Civil Case Number: 19-cv-06383-PGG

Dear Judge Gardephe,

        As counsel for Flexport, Inc. (hereinafter “Flexport”) we are in receipt of response
correspondence from Western Global Airlines, LLC (hereinafter “WGA”) submitted to the court
(DE #19) yesterday. Based upon the position and comments made by counsel for WGA we briefly
and respectfully reply to the correspondence of Mr. Wissner-Gross to address several
mischaracterizations and inaccuracies. In utmost good faith, Flexport respectfully requested a
referral under Local Civil Rule 83.9 as a practical consideration.

        Flexport raised the issue to WGA that perhaps it would make sense to proceed with the
excellent program provided by the Southern District of New York as per Local Civil Rule 83.9
(Alternative Dispute Resolution). The undersigned has had very positive experiences with this
program that provides litigants the opportunity to resolve or narrow disputes in the courthouse.
The program has no cost and the gravitas and seriousness associated with both the Courthouse and
the Judges place the parties to any settlement conference in an environment of seriousness that
often results in resolution of litigation. Flexport would have of course preferred to obtain the
agreement and consent of WGA but unfortunately, WGA would not consent. Accordingly, simply
Flexport presented its position to the court.

       It is not our purpose to detail line by line the inaccurate statement of counsel or respond to
personal attacks, but we do feel it is necessary to highlight to the court the following:

       •     Contrary to the statements of WGA’s counsel the parties did conduct a Rule 16
             scheduling conference (DE #16) and submitted the joint report to the court.

       •     There are issues and claims in the instant proceeding that are distinct – thus ADR before
             the Court could offer a global resolution in a way that AAA ordered mediation may
             not.


                       Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                             43 West 43rd Street, Suite 147, New York, NY 10036
                                            www.spectorrubin.com
          Case 1:19-cv-06383-PGG Document 20 Filed 11/05/19 Page 2 of 2


                                                                              Honorable Paul G. Gardephe
                                                                               United States District Court
                                                                                       November 5, 2019
                                                                                                    Page 2

      •    Flexport did disclose to this court that AAA did indeed direct the parties to mediate
           before December 20th, 2019.

      •    The arbitrator is addressing issues concerning whether or when the matter will proceed
           before AAA and has not yet issued a scheduling order for the case to proceed on the
           merits. This is contrary to WGA’s own immaterial and misleading statement that it
           requested a final arbitration by the Spring of 2020 something that Flexport has noted is
           unrealistic given the procedural status of the case and the fact that discovery procedures
           have not even yet been addressed let alone agreed to or conducted. Rather, the arbitrator
           issued a briefing schedule to address the issues which directly raised whether the
           arbitrator should exercise discretion and provide deference to the court.

      •    The position of WGA that Flexport is somehow seeking an “end run” around the
           arbitrator order for mediation is groundless as Flexport disclosed to this court that AAA
           did direct the parties to mediate before December 20th, 2019. The simple fact is the
           arbitrator cannot order mediation or a settlement conference under Local Civil Rule
           83.9 and this court can.

      •    The sum and substance of the parties’ disagreement with respect to arbitration versus
           litigation will be thoroughly briefed before both tribunals.

      Thank you for your consideration of the foregoing.

                                                         Respectfully submitted,

                                                         SPECTOR RUBIN, P.A.
                                                         Andrew Spector
                                                         Andrew R. Spector

ARS/ir
cc:    Sigmund Wissner-Gross (SWissner-Gross@brownrudnick.com)
       Daniel Kerns (dkerns@brownrudnick.com)
       Robert Borak (robert.borak@spectorrubin.com)




                     Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                           43 West 43rd Street, Suite 147, New York, NY 10036
                                          www.spectorrubin.com
